 

Exhibit 10.3

 

SIXTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
AND LIMITED CONSENT AND WAIVER

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT AND LIMITED CONSENT AND WAIVER (this “Sixth Amendment”) dated as of
July 30, 2014, made by and among CYALUME TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), CYALUME TECHNOLOGIES HOLDINGS, INC., a Delaware
corporation (the “Holding Company”), COMBAT TRAINING SOLUTIONS, INC., a Colorado
corporation (“CTS”), CYALUME REALTY, INC., a Delaware corporation (“Realty”),
CYALUME SPECIALTY PRODUCTS, INC., a Delaware corporation (“Specialty”), and TD
BANK, N.A., as Administrative Agent and as the Lender (the “Agent”).

 

Background

 

The Borrower, the Holding Company, the lenders party thereto and the Agent
entered into an that certain Amended and Restated Revolving Credit and Term Loan
Agreement dated as of July 29, 2010 which was amended by that certain First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement and
Limited Consent and Joinder dated as of January 20, 2012 which was amended by
that certain Second Amendment to Amended and Restated Revolving Credit and Term
Loan Agreement dated as of March 30, 2012 which was amended by that certain
Third Amendment to Amended and Restated Credit Agreement dated as of
December 20, 2012, which was amended by that certain Fourth Amendment to Amended
and Restated Revolving Credit and Term Loan Agreement dated as of November 19,
2013 which was amended by that Fifth Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement dated as of January 27, 2014 (as further amended,
modified or supplemented to the date hereof, the “Original Credit Agreement”).

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Holding Company, CTS, Realty
and Specialty and the Agent and Lender hereby agree as follows:

 

1.          Amendment. Subject to the terms and conditions herein contained and
in reliance on the representations and warranties of the Borrower herein
contained, effective upon satisfaction of the conditions precedent contained in
section 4 below, the Original Credit Agreement shall be amended as follows:

 

(A)         Section 1.1 “Definitions” contained in the Original Credit Agreement
is hereby amended by deleting the definition of “Omniglow Reserve.”

 

(B)         Section 1.1 “Definitions” contained in the Original Credit Agreement
is hereby amended to add the following definitions:

 

 

 

 

(1)         “Inventory Reserve.” $1,000,000, which amount will be reduced to
$500,000 if $200,000 of Net Proceeds from the equity issuances of Series B
Preferred Stock or Series C Preferred Stock is received by the Holding Company
between August 1, 2014 and August 15, 2014

 

(3)         “Series B Preferred Stock.” The preferred stock issued pursuant to
that certain Certificate of Designation of Series B Convertible Preferred Stock
of Cyalume Technologies Holdings, Inc. dated July 30, 2014, a true, accurate and
complete copy thereof is attached to the Sixth Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement and Limited Consent and Waiver as
Exhibit B.

 

(2)         “Series C Preferred Stock.” The preferred stock issued pursuant to
that certain Certificate of Designation of Series C Preferred Stock of Cyalume
Technologies Holdings, Inc. dated July 30, 2014, a true, accurate and complete
copy thereof is attached to the Sixth Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement and Limited Consent and Waiver as
Exhibit C .

 

(C)         Section 2.1 “Commitment to Lend” of the Original Credit Agreement is
hereby amended to delete the reference therein to “Omniglow Reserve” and to
insert the term “Inventory Reserve” on lieu thereof.

 

(D)         Section 11.1, “Restrictions on Indebtedness” of the Original Credit
Agreement is hereby amended to add the following subsection (p):

 

(p) to the extent constituting Indebtedness, the issuance of the Series C
Preferred Stock (and for avoidance of doubt, the Agent and the Lenders, by
agreeing to such incurrence, are not agreeing to any payments thereunder or
redemptions thereof).

 

2.          Limited Consent and Waiver. The Borrower has requested that the
Agent and the Lenders consent to the Holding Company issuing (the “2014
Issuance”) approximately 1,000 shares of Series B Preferred Stock and 1,000
shares of Series C Preferred Stock pursuant to a Securities Purchase Agreement
dated as of July 30, 2014 by and among the Holding Company and the purchasers
party thereto, a true, accurate and complete copy thereof is attached hereto as
Exhibit A . Under Section 5.3(b)(ii) of the Credit Agreement, all of the Net
Proceeds of the 2014 Issuance are to be used to repay the Term Loans. A consent
to the 2014 Issuance shall constitute a waiver of such mandatory prepayment
contained in Section 5.3(b)(ii) of the Credit Agreement and the 2014 Issuance
and the failure to use the proceeds thereof to prepay the Term Loans will not
constitute an Event of Default. By the Agent and the Lender providing the
consent and waiver herein, the Agent and the Lenders are not agreeing to provide
any consent or waiver in the future. The Agent and the Lenders, subject to the
terms and conditions hereof and subject to $1,000,000 of the Net Proceeds of the
2014 Issuance being used to pay the costs and expenses of the settlement of the
Omniglow Litigation and the remainder being used for working capital by the
Borrower, consent to the 2014 Issuance and waive the prepayment requirements
under Section 5.3 (b) (ii) for the proceeds of the 2014 Issuance.

 

-2-

 

  

3.          Covenant. The Borrower will on or before August 29, 2014, establish
a lock box cash management system, in form and substance satisfactory to the
Agent in all respects. A default of this covenant will constitute an immediate
Event of Default under the Loan Documents for which there is no grace period.

 

4.          Conditions Precedent. The provisions of this Sixth Amendment shall
be effective as of the date on which all of the following conditions are
satisfied:

 

(a)          the Borrower shall have delivered to the Agent a fully executed
counterpart of this Sixth Amendment;

 

(b)          the Borrower shall have delivered to the Agent certified copies of
the certificates of designation for each of the Series B Preferred Stock,
attached hereto as Exhibit B and of the Series C Preferred Stock, attached
hereto as Exhibit C

 

(c)          the Borrower shall have paid all costs and expenses owing to the
Agent and its counsel on or before the date hereof;

 

(d)          the Borrower shall deliver evidence that the $250,000 note issued
to Cova Small Cap Holdings LLC, dated July 15, 2014 (the “Cova Note”) has been
converted into equity and is cancelled;

 

(e)          substantially simultaneously, the Holding Company will have
received Net Proceeds of at least $1,800,000 in cash (inclusive of $250,000
previously received by the Holding Company as indebtedness evidenced by the Cova
Note) from the 2014 Issuance;

 

(f)          the Borrower will have delivered a certified or file stamped copy
of the Amended and Restated Certificate of Incorporation of the Holding Company
dated July 30, 2014; and

 

(g)          the Agent and the Lender shall have indicated their consent and
agreement by executing this Sixth Amendment.

 

5.          Miscellaneous.

 

(a)          Ratification. The terms and provisions set forth in this Sixth
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Credit Agreement and except as expressly modified and
superseded by this Sixth Amendment, the terms and provisions of the Original
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Agent agree that
the Original Credit Agreement as amended hereby and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. For all matters arising prior to the effective date of
this Sixth Amendment, the Original Credit Agreement (as unmodified by this Sixth
Amendment) shall control. The Borrower hereby acknowledges that, as of the date
hereof, the security interests and liens granted to the Agent under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

-3-

 

 

(b)          Representations and Warranties. The Borrower hereby represents and
warrants to the Agent that the representations and warranties set forth in the
Loan Documents are true and correct in all material respects on and as of the
date hereof, with the same effect as though made on and as of such date except
with respect to any representations and warranties limited by their terms to a
specific date. The Borrower further represents and warrants to the Agent that
the execution, delivery and performance by the Borrower of this amendment
(i) are within the Borrower’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Borrower’s certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority in
any material respect; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Borrower is a party or by which the Borrower or any of
its property is bound; (vi) do not result in the creation or imposition of any
Lien upon any of the property of the Borrower other than in favor of Agent;
(vii) do not require the consent or approval of any Governmental Authority and
(viii) t each of the documents attached hereto as Exhibit A, Exhibit B and
Exhibit C are true, accurate and complete copies of such documents and each of
the material documents executed in connection therewith have been delivered to
the Agent. All representations and warranties made in this Sixth Amendment shall
survive the execution and delivery of this Sixth Amendment, and no investigation
by the Agent shall affect the representations and warranties or the right of the
Agent to rely upon them.

 

(c)          Release. In addition, to induce the Agent and Lender to agree to
the terms of this Sixth Amendment, the Borrower, for and on behalf of, itself
and its Subsidiaries and its direct and indirect equity holders represents and
warrants that as of the date of its execution of this Sixth Amendment there are
no claims or offsets against or rights of recoupment with respect to or defenses
or counterclaims to its obligations under the Loan Documents and in accordance
therewith it:

 

(i)          Waives any and all such claims, offsets, rights of recoupment,
defenses or counterclaims, arising prior to the date of its execution of this
Sixth Amendment and

 

(ii)         Releases and discharges the Agent and its officers, directors,
employees, agents and affiliates (collectively the “released parties”) from any
and all liabilities, claims, causes of action, in law or equity, which the
Borrower or any of its Subsidiaries or direct or indirect equity holders or any
Guarantor may have against any released party arising prior to the date hereof
in connection with the Loan Documents or the transactions contemplated thereby.

 

-4-

 

 

(d)          Reference to Agreement. Each of the Loan Documents, including the
Original Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Original Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Original
Credit Agreement shall mean a reference to the Original Credit Agreement as
amended hereby.

 

(e)          Expenses of the Agent. As provided in the Original Credit
Agreement, the Borrower agrees to pay all reasonable costs and expenses incurred
by the Agent in connection with the preparation, negotiation, and execution of
this Sixth Amendment, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.

 

(f)          Severability. Any provision of this Sixth Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Sixth Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

(g)          Applicable Law. This Amendment shall be governed by and construed
in accordance with the laws of The Commonwealth of Massachusetts and the
applicable laws of the United States of America.

 

(h)          Successors and Assigns. This Sixth Amendment is binding upon and
shall inure to the benefit of the Agent, the Holding Company and the Borrower,
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of the Agent.

 

(i)          Counterparts. This Sixth Amendment may be executed in one or more
counterparts and on facsimile counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

(j)          Effect of Waiver. No consent or waiver, express or implied, by the
Agent to or for any breach of or deviation from any covenant, condition or duty
by the Borrower shall be deemed a consent or waiver to or of any other breach of
the same or any other covenant, condition or duty.

 

(k)          Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

(l)          Entire Agreement. This Sixth Amendment embodies the entire
agreement among the parties hereto with respect to the subject matter thereof,
and supersedes any and all prior representations and understandings, whether
written or oral, relating to this Sixth Amendment. There are no oral agreements
among the parties hereto with respect to the subject matter hereof.

 

[The remainder of this page is intentionally left blank.]

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the date first above written.

 

  BORROWER       CYALUME TECHNOLOGIES, INC.         By: /s/ Michael Bielonko    
Name: Michael Bielonko     Title: Chief Financial Officer         GUARANTORS    
  COMBAT TRAINING SOLUTIONS, INC.         By: /s/ Michael Bielonko     Name:
Michael Bielonko     Title: Chief Financial Officer         CYALUME SPECIALTY
PRODUCTS, INC.         By: /s/ Michael Bielonko     Name: Michael Bielonko    
Title: Chief Financial Officer         CYALUME REALTY, INC.         By: /s/
Michael Bielonko     Name: Michael Bielonko     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO SIXTH AMENDMENT]

 

 

 

 

  HOLDING COMPANY       CYALUME TECHNOLOGIES HOLDINGS, INC.         By: /s/
Michael Bielonko     Name: Michael Bielonko     Title: Chief Financial Officer  
      AGENT       TD BANK, N.A.         By: /s/ Bethany H. Buitenhuys   Name:
Bethany H. Buitenhuys   Title: Vice President

 

[SIGNATURE PAGE TO SIXTH AMENDMENT]

 

 

 

 

